DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 9,868,472) in view of Hillgaertner (US 2016/0168884).  Takada discloses:
With regard to claim 1 - A vehicle hood, comprising: 
an outer panel 25; 
an inner panel 26 disposed below the outer panel 25 in a vehicle vertical direction; and 
the inner panel 26 including an outer joining part 26F, 26L, 26R, 26B joined to the outer panel 25 at the outer circumference of the inner panel, a bottom 27, 28, 29 separated from the outer panel inside the outer joining part, and an inner joining part 31a projecting from the bottom toward the outer panel inside the outer joining part and joined to the outer panel, the inner joining part including a body part 31h disposed behind a pair of corners and joined to the outer panel, and an extension part 60 extended forward from the body part to be disposed between the pair of corners and joined to the outer panel.
Though Takada discloses a striker, the reference fails to explicitly disclose a pair of strikers provided on the inner panel and disposed separately in a vehicle lateral direction.  Hillgaertner teaches an unlocking device for a vehicle hood comprising a pair of strikers B provided on the panel and disposed separately in a vehicle lateral direction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle hood of Tanaka with the teaching of Hillgaertner such that the striker includes a pair of strikers provided on the inner panel and disposed separately in a vehicle lateral direction to allow for evenly distributed latching.

With regard to claim 2, Takada discloses wherein the body part includes a body-part joining part 31b disposed along the outer panel and joined to the outer panel, a pair of body-part sidewall parts 31j separately disposed on two sides of the body-part joining part in a vehicle lateral direction and connecting two end parts of the body-part joining part in the vehicle lateral direction to the bottom 27, 28, 29, a pair of body-part front wall parts 31h separately disposed on two sides of the extension part 60 in the vehicle lateral direction and connecting a front end-part of the body-part joining part to the bottom 27, and a pair of front corner parts 43 connecting respective outer end parts of the pair of body- part front wall parts in the vehicle lateral direction to respective corresponding front end-parts of the pair of body-part sidewall parts in the vehicle lateral direction, the pair of body-part front wall parts each having an opening 35, 45 (see Fig. 2 for best representation).

With regard to claim 5, Takada discloses wherein a lower edge of the opening 35, 45 provided in each of the pair of body-part front wall parts is located above the bottom in the body-part front wall part having that opening (See Fig. 2).

With regard to claim 6, Takada discloses wherein the inner panel has a pair of joining pieces 67R continuously provided from the pair of body-part front wall parts, respectively, extending toward the outer panel from respective edges of the openings 35 provided in the pair of body-part front wall parts, and respectively joined to the outer panel.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 9,216,771) in view of Hillgaertner (US 2016/0168884).  Benson discloses:
With regard to claim 1 - A vehicle hood, comprising: 
an outer panel 24; 
an inner panel 26 disposed below the outer panel 24 in a vehicle vertical direction; and 
the inner panel 26 including an outer joining part joined to the outer panel 24 at the outer circumference of the inner panel (“Without being limited thereto, one such mechanism includes the folding over of a peripheral flange 32 of the outer panel 24 about a peripheral edge (not shown) of the inner panel 26, and welding the peripheral flange 32 to the inner panel 26.” – column 4, lines 21-25), a bottom separated from the outer panel inside the outer joining part, and an inner joining part 34 projecting from the bottom toward the outer panel 24 inside the outer joining part and joined to the outer panel, the inner joining part 34 including a body part disposed behind a pair of corners and joined to the outer panel, and an extension part extended forward from the body part to be disposed between the pair of corners and joined to the outer panel.
Though Benson discloses a striker, the reference fails to explicitly disclose a pair of strikers provided on the inner panel and disposed separately in a vehicle lateral direction.  Hillgaertner teaches an unlocking device for a vehicle hood comprising a pair of strikers B provided on the panel and disposed separately in a vehicle lateral direction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle hood of Benson with the teaching of Hillgaertner such that the striker includes a pair of strikers provided on the inner panel and disposed separately in a vehicle lateral direction to allow for evenly distributed latching.

With regard to claim 3, Benson discloses wherein the body part includes a body-part joining part 38 disposed along the outer panel and joined to the outer panel, and a pair of body-part front wall parts separately disposed on two sides of the extension part in the vehicle lateral direction and connecting a front end-part of the body-part joining part to the bottom, and the extension part includes an extension-part joining part disposed along the outer panel and joined to the outer panel, and a pair of extension-part sidewall parts 66 separately disposed on two sides of the extension-part joining part in the vehicle lateral direction and connecting two end parts of the extension-part joining part in the vehicle lateral direction to the bottom, wherein the pair of extension-part sidewall parts have respective rear end parts  to be connected to respective inner end parts of the pair of body-part front wall parts in the vehicle lateral direction, and a portion ranging from the rear end part of one of the extension-part sidewall parts to the inner end part of one of the body-part front wall parts connected to the one extension-part sidewall part and a portion ranging from the rear end part of the other of the extension-part sidewall parts to the inner end part of the other of the body-part front wall parts connected to the other extension-part sidewall part each have a curved shape (See marked up Figs. below).

    PNG
    media_image1.png
    916
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    687
    731
    media_image2.png
    Greyscale


With regard to claim 4, Benson discloses wherein the body part includes a body-part joining part 38 disposed along the outer panel and joined to the outer panel, a pair of body-part sidewall parts separately disposed on two sides of the body-part joining part in a vehicle lateral direction and connecting two end parts of the body-part joining part in the vehicle lateral direction to the bottom (see marked up figures above), a pair of body-part front wall parts separately disposed on two sides of the extension part in the vehicle lateral direction and connecting a front end-part of the body-part joining part to the bottom, and a pair of front corner parts connecting respective outer end parts of the pair of body- part front wall parts in the vehicle lateral direction to respective corresponding front end pars of the pair of body-part sidewall parts, and the extension part includes an extension-part joining part (front end of the extension part) disposed along the outer panel and joined to the outer panel, and a pair of extension-part sidewall parts separately disposed on two sides of the extension-part joining part in the vehicle lateral direction and connecting two end parts of the extension-part joining part in the vehicle lateral direction to the bottom, wherein an opening is provided in each of the pair of body-part front wall parts, the pair of extension-part sidewall parts have respective rear end parts to be connected to respective inner end parts of the pair of body-part front wall parts in the vehicle lateral direction, and a portion ranging from the rear end part of one of the extension-part sidewall parts to the inner end part of one of the body-part front wall parts connected to the one extension-part sidewall part and a portion ranging from the rear end part of the other of the extension-part sidewall parts to the inner end part of the other of the body-part front wall parts connected to the other extension-part sidewall part each have a curved shape (see marked up figures above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        June 3, 2022